DETAILED ACTION
The following NON-FINAL Office Action is in response to application 15/959429 filed on 04/26/2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Applicant elected with traverse Claims 5-8 and 13-16. Claims 1-4 and 9-12 are withdrawn from consideration as Examiner noted within the election/restrictions section below. Claims 5-8 and 13-16 are currently pending and have been rejected as follows.

Election/Restrictions
Applicant's election with traverse of Group II invention drawn to claims 5-8 and 13-16 in the reply filed on 12/07/2020 is acknowledged.  The traversal is on the ground(s) that the searching and examination of groups I and II would not present a serious burden because of at least the overlap in subject matter recited in the claim groupings. 
Applicant argues “both groups encompass features related to the affixing of labels to packages where the labels include unique values for identifying the package to which it is affixed”. This is not found persuasive because the claims in Group II do not recite the feature of affixing labels to packages. Group II is drawn to determining package authenticity using a blockchain (classified in H0429/0637 . 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-4 and 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/07/2020.

Claim Objections
Claims 5-8 and 13-16 are objected to because of the following informalities:  Claim 5 and Claim 13 recite the limitation “executing, by the computing device, a query on the memory to identify, in the blockchain data, a set of package data values where the plurality of unique values included in each package data value in the set includes at least one of the unique values of the set of unique values”. Examiner recommends Applicant amend the limitation to recite “executing, by the computing device, a query on the memory to identify, in the blockchain data, a set of package data values where the plurality of unique values included in each package data value in the set of package data values includes at least one of the unique values of the set of unique values” to clarify which set Applicant is referring to – the set of package data values or the set of unique values. Appropriate correction is required.
Dependent claims 6-8 and 14-16 inherit the objection as they do not cure the deficiencies of the independent claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8 and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 7 and 15
To clarify the rejection of Claims 7 and Claim 15, Examiner notes Claim 5 and Claim 13 state “executing…a query on the memory to identify…a set of package data values where the plurality of unique values included in each package data value in the set includes at least one of the unique values of the set of unique values” i.e. there are a set of package data values and each package data value within the set of package data values holds a plurality of unique values and the identified package data values are only pulled from the memory when there is a match between at least one of the unique values of the (received) set of unique values and the plurality of unique values within the set. 
Then, later on in the independent claim it states “the package is determined to be inauthentic if the plurality of unique values included in at least one package data value of the set of package data values does not match the set of unique values” i.e. in at least one package data value of the set there must be a plurality of unique values which match the set of unique values.  Thus, the only way for a package to be inauthentic is if there is no match or no identified package data value with a match in the 
The closest description of the feature in claim 7 and 15 is recited in specification paragraph 57. However, paragraph 57 is merely restating the claim and not expanding on how/what public key is sent when the package is determined to be inauthentic; thus, the function of “the package is determined to be inauthentic if the plurality of unique values included in at least one package data value of the set of package data values does not match the set of unique values” is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention of transmitting a public key of an empty data set (no match). Art rejection is applied at best of examiner’s understanding.
Claims 8 and 16
Claims 8 and 16 state “validating, by the computing device, the digital signature included in each package data value of the set of package data values using the included public key, wherein the package is determined to be inauthentic if the validation of the digital signature for at least one of the package data values of the set of package data values is unsuccessful” which Examiner understands as validating the digital signature within the package data value (identified from memory) with the public key within the package data value (identified from memory). Thus, the two values within the same data record, the package data value, is used to validate the package authenticity. 
The closest description of the feature in claims 8 and 16 is recited in specification paragraph 30. However, paragraph 30 states “The nodes in the blockchain network 112 may have the corresponding public keys (e.g., which may be provided in the submissions) and may validate the digital signatures before updating the blockchain. The public keys may be similarly used by the user device 106 or other 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5-8 and 13-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Greco et al. (US 2018/0108024). 

As per independent Claim 5, 

storing, in a memory of a computing device, blockchain data associated with a blockchain, wherein the blockchain data includes a plurality of blocks, each block including at least a block header including a timestamp and one or more package data values, each package data value including at least a digital signature, public key, and a plurality of unique values (see Greco ¶ 32-36 specifically ¶ 33 where one or more servers (108) are coupled to open registry (106) and the data is stored in a server database on the memory of the servers; ¶ 49-50 where the open registry (106) is a distributed database (blockchain) and each block of the blockchain contains a timestamp and data records (digital signatures, public keys, and unique identifiers) which provide a chronological order of each record/transaction) 
receiving, by a receiver of the computing device, a set of unique values; executing, by the computing device, a query on the memory to identify, in the blockchain data, a set of package data values where the plurality of unique values included in each package data value in the set includes at least one of the unique values of the set of unique values (see Greco ¶ 55-56 where the application (107) of computing device (104) transmits the unique identifier of the item (102) to the open registry (106); ¶ 57 where upon receiving the unique identifier the open registry identifies the unique identifier (stored in the open registry) that matches the received unique identifier and retrieves the public key)
determining, by the computing device, authenticity of a package associated with the set of unique values, where the package is determined to be authentic if the plurality of unique values included in every package data value of the set of package data values matches the set of unique values, and the package is determined to be inauthentic if the plurality of unique values 
electronically transmitting, by a transmitter of the computing device, the determined authenticity of the package (see Greco ¶ 57 where the result of the authentication attempt is sent to the device (104); ¶ 61-63 where the authentication result is sent to the device) 

As per dependent Claim 6, 
Greco teaches the method of claim 5.
Greco further teaches:
wherein the set of unique values is received from an external device, and the determined authenticity of the package is electronically transmitted to the external device (see Greco ¶ 33 where the server may be connected to multiple devices (104); ¶ 37 and 55-56 where the device receives the unique identifier and transmits it to the open registry; ¶ 57 and 61-63 where the authentication attempt result is sent to the device (104))

As per dependent Claim 7, 
Art is applied to claim 7 to Examiner’s best understanding and interpretation of the claim in light of the 112 issues highlighted above. 
Greco teaches the method of claim 5.
Greco further teaches:
wherein, if the package is determined to be inauthentic, the determined authenticity is accompanied by at least the public key included in the at least one package data value (see Greco ¶ 57-59 and figure 3 where in ¶ 58 after step 308 (open registry transmits the public key 

As per dependent Claim 8, 
Art is applied to claim 8 to Examiner’s best understanding and interpretation of the claim in light of the 112 issues highlighted above. 
Greco teaches the method of claim 5.
Greco further teaches:
validating, by the computing device, the digital signature included in each package data value of the set of package data values using the included public key, wherein the package is determined to be inauthentic if the validation of the digital signature for at least one of the package data values of the set of package data values is unsuccessful (see Greco ¶ 57-59 and figure 3 where in ¶ 58 after step 308 (open registry transmits the public key to the device) the device determines if the digital signature is validated using the public key and ¶ 60-61 if the digital signature is validated, the authentication succeeds)

As per independent Claim 13, 
Greco teaches a system for determining authenticity of a package (¶ 32 “system… of provenance tracking for the supply chain that enables verifying identity of goods via identifiers managed via an open registry”), comprising: 
a memory of a computing device configured to store blockchain data associated with a blockchain, wherein the blockchain data includes a plurality of blocks, each block including at least a block header including a timestamp and one or more package data values, each package data value including at least a digital signature, public key, and a plurality of unique values (see 
a receiver of the computing device configured to receive a set of unique values; and a transmitter of the computing device, wherein the computing device is configured to execute a query on the memory to identify, in the blockchain data, a set of package data values where the plurality of unique values included in each package data value in the set includes at least one of the unique values of the set of unique values (see Greco ¶ 55-56 where the application (107) of computing device (104) transmits the unique identifier of the item (102) to the open registry (106); ¶ 57 where upon receiving the unique identifier the open registry identifies the unique identifier (stored in the open registry) that matches the received unique identifier and retrieves the public key)
determine authenticity of a package associated with the set of unique values, where the package is determined to be authentic if the plurality of unique values included in every package data value of the set of package data values matches the set of unique values, and the package is determined to be inauthentic if the plurality of unique values included in at least one package data value of the set of package data values does not match the set of unique values (see Greco ¶ 57 where if no pairs match the received unique identifier, the authentication fails and if there is a match then the public key is transmitted to the device)
the transmitter of the computing device is configured to electronically transmit the determined authenticity of the package (see Greco ¶ 57 where the result of the authentication attempt is sent to the device (104); ¶ 61-63 where the authentication result is sent to the device)

As per dependent Claim 14,
Greco teaches the system of claim 13.
Greco further teaches:
wherein the set of unique values is received from an external device, and the determined authenticity of the package is electronically transmitted to the external device (see Greco ¶ 33 where the server may be connected to multiple devices (104); ¶ 37 and 55-56 where the device receives the unique identifier and transmits it to the open registry; ¶ 57 and 61-63 where the authentication attempt result is sent to the device (104))

As per dependent Claim 15,
Art is applied to claim 15 to Examiner’s best understanding and interpretation of the claim in light of the 112 issues highlighted above. 
Greco teaches the system of claim 13.
Greco further teaches:
wherein, if the package is determined to be inauthentic, the determined authenticity is accompanied by at least the public key included in the at least one package data value (see Greco ¶ 57-59 and figure 3 where in ¶ 58 after step 308 (open registry transmits the public key to the device) the device determines if the digital signature is validated using the public key and ¶ 60-61 if the digital signature is validated, the authentication succeeds)

As per dependent Claim 16,
Art is applied to claim 16 to Examiner’s best understanding and interpretation of the claim in light of the 112 issues highlighted above. 

Greco further teaches:
wherein the computing device is further configured to validate the digital signature included in each package data value of the set of package data values using the included public key, and the package is determined to be inauthentic if the validation of the digital signature for at least one of the package data values of the set of package data values is unsuccessful (see Greco ¶ 57-59 and figure 3 where in ¶ 58 after step 308 (open registry transmits the public key to the device) the device determines if the digital signature is validated using the public key and ¶ 60-61 if the digital signature is validated, the authentication succeeds)

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495.  The examiner can normally be reached on Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628